Title: John H. Peyton to Thomas Jefferson, 17 July 1819
From: Peyton, John Howe
To: Jefferson, Thomas


          
            Dear Sir
            Staunton July 17h 1819
          
          I have the pleasure of informing you that we commenced the argument of your cause on  Thursday & concluded it on yesterday evening—This cause involves so many novel & interesting questions that I am fearful the chancellor will hardly be able to pronounce an opinion during the present term which is now drawing to a close tho’ we have urged & shall continue to urge it—
          Tho’ the Rivanna company set the cause for hearing themselves yet they were unwilling to try it—they submitted a motion to the court bottomed upon the affidavit of Meriwether who stated that they could not go safely to trial without the evidence of Emanuel Poor & Col Nicholas—In order to obtain a trial we consented that Meriwether should have the priviledge of making a special affidavit stating what he expected to prove by those witnesses & if the chancellor  thot that the facts proposed to be proved were material that then the company should still have the benefit of that testimony—This special affidavit has not yet been furnished.—This circumstance may tend to delay the cause decision of the cause.—From the best consideration that I could give the subject the cause is decidedly with you—with regard to the common Law rights accruing to you in consequence of the grant from the crown of the bed of the river we found from a close investigation of the authorities that the positions assumed by you in your letter to the company were in all respects correct indeed there was only po one point upon which we were in the Slightest degree  pressed—& that  arose from the words attached to the last inquest—
          Those words are however too vague & indefinite to be  carried into effect whether they are veiwed as a contract or as a condition imposed by the court—I think the court will say that you have no right are not bound either to erect the lock at the dam or to permit them to use your canal unless it be upon terms which you  have always been willing to accord to the company—
          
            I am Dr Sir with great respect Yr obt Sert
            John H. Peyton
          
        